EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In order to avoid issues of antecedent basis, the phrases in independent claims 1, 14, and 15 should be modified as shown (additions shown in underline): 

(From claim 1): “a second position of closure of the at least one passage”
(From claim 14): “a second position of closure of the at least one passage”
(From claim 15): “a second position of closure of the at least one passage”

Additionally, both claims 14 and 15 contain an errant hyphen (between “the” and “second”) that should be removed in the phrase: “and to be urged into the-second position”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reasons for allowance are noted in excerpts from independent claims 1, 14, and 15:

(From claim 1): “wherein the shut-off system is configured to adopt the first position by default and in a free state, and to be urged into the second position when the reservoir is in operation, by flow of a fluid that is circulating from the inlet to the outlet of one of the first fluid compartment or the second fluid compartment or when a fluid operating temperature is reached”

(From claim 2): “wherein the shutoff system comprises at least one thermostatic element”

(From claim 3): “wherein the first fluid compartment and the second fluid compartment (14, 16) communicate with one another by at least one venting and expansion tube (38), a lower end of which is connected to the first fluid compartment and an upper end of which is situated in the second fluid compartment and above a maximum level for liquid in the first fluid compartment (14)”

Multi-compartment liquid reservoirs for engines in general are very well known in the art, to include those which allow communication between compartments; for example, see Le Poul et al. (US Pub No 2015/0345368), which is considered to be the closest prior art, and the non-final rejection of 25 February 2021.
However, the specific structural features noted above, in combination with the claimed structure of the multi-compartment reservoirs as a whole, in each of the independent claims, are not anticipated nor rendered obvious by the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.